DETAILED ACTION
Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12-18, claims the non-statutory subject matter of a computer program product. Data structures not claimed as embodied in a computer readable medium are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer. See, e.g., Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1754 (claim to a data structure per se held nonstatutory). Therefore, since the claimed programs are not tangibly embodied in a physical medium and encoded on a computer readable medium then the Applicants has not complied with 35 U.S.C 101.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20210125075), in view of Lin et al. (US 20200327675), and further in view of Robert (EP 3859459 A1).
Considering claims 1, 12, 19, Lee teaches a computer implemented method/ computer program product/computer system for utilizing a trained generative adversarial network (GAN) model to cause a computer to output multivariate forecasted time-series data, the method comprising: 
one or more computer processors; one or more computer readable storage devices; and stored program instructions on the one or more computer readable storage devices for execution by the one or more computer processors:
providing a trained GAN model (Fig.4-5), the GAN model for receiving time-series (1st period and 2nd period) multivariate data (Fig.4-15, abstract, Provided is training an artificial neural network model based on a GAN, [0134]. [0152]-[0158] GAN model may include a generative model (GEN), a discriminative model (DIS), [0182]-[0186]); 
receiving time-series multivariate biometric data ([Fig.4-15, [0011], receiving first simulated data generated by a generative model during a first period and training a GAN model using the first simulated data and the real data during the first period, receiving second simulated data generated by the generative model during a second period after a lapse of the first period, and training the GAN model using the second simulated data and the real data during the second period,  [0182]-[0186], [0006]); 
generating, by the GAN model, time series multivariate biometric data according to the time-series multivariate biometric data (Fig.4-15, abstract, [0011] GAN model may include the generative model for generating the first and second simulated data and a classification model for discriminating between the real data and the first and second simulated data, [0006]); 

providing an output associated with the outcome (Fig.4-15, [0006], [0160]-[0162]).
Lee do not clearly teach the GAN model comprising dilated convolutional layers.
Lin teaches the GAN model comprising dilated convolutional layers ([0022], [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Lin to Lee to provide the image manipulation application further applies a contour completion model to the incomplete contour and the incomplete image.
Lee and Lin do not clearly teach determining an outcome according to the successive time-series multivariate biometric data.
Robert teaches determining an outcome according to the successive time-series multivariate biometric data ([0039]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Robert to Lee and Lin to predicting the time series by the generative model and for training of the generative model.
Considering claims 2, 7, 17, 24, Lee, Lin, and Robert further teach providing the successive time series multivariate biometric data as the output (Lee: abstract, [0011], Robert: [0039]).

Considering claims 4, 9, Lee teaches a computer implemented method for utilizing a trained generative adversarial network (GAN) model to cause a computer to output multivariate forecasted time-series data, the method comprising: 
training a GAN model by (Fig.4-15, abstract, Provided is training an artificial neural network model based on a GAN, [0134]. [0152]-[0158] GAN model may include a generative model (GEN), a discriminative model (DIS), [0182]-[0186]): 
providing a first vector (first simulated data and a vector of the real data) comprising multivariate time-series data associated with a first time period to a GAN generator of the GAN model (Fig.4-15, abstract, [0011] receiving first simulated data generated by a generative model during a first period and training a GAN model using the first simulated data and the real data during the first period, [0014], [0183]); 
generating, using the GAN generator (generator, Fig.5, 7-8, 12), a second vector (second simulated data and a vector of the real data) comprising multivariate time-series data associated with a second time period (Fig.4-15, abstract, [0011] training the GAN model using the second simulated data and the real data during the second period, [0014], [0190]); 
providing the first vector and the second vector ([0014], first and second simulated data and a vector of the real data) to a GAN discriminator of the GAN model (discriminator, Fig.5, 7-8, 12); 

adjusting a node weight of the discriminator according to the discrimination result ([0159], [0171]);
 providing the GAN model, the GAN model for receiving time-series multivariate data (Fig.4-15, abstract, Provided is training an artificial neural network model based on a GAN, [0134], [0152]-[0158] GAN model may include a generative model (GEN), a discriminative model (DIS), [0182]-[0186]); 
receiving time-series multivariate biometric data ([Fig.4-15, [0011], receiving first simulated data generated by a generative model during a first period and training a GAN model using the first simulated data and the real data during the first period, receiving second simulated data generated by the generative model during a second period after a lapse of the first period, and training the GAN model using the second simulated data and the real data during the second period,  [0182]-[0186], [0006]); 
generating, by the GAN model, time series multivariate biometric data according to the time-series multivariate biometric data (Fig.4-15, abstract, [0011] GAN model may include the generative model for generating the first and second simulated data and a classification model for discriminating between the real data and the first and second simulated data, [0006]); 
determining an outcome according to the successive time-series multivariate biometric data (Fig.4-15, [0006], [0160]-[0162] processor may determine an error by comparing an output value of the discriminative model (DIS) with data labeled to the input data. The processor may 
providing an output associated with the outcome (Fig.4-15, [0006], [0160]-[0162]).
Lee do not clearly teach the GAN model comprising dilated convolutional layers.
Lin teaches the GAN model comprising dilated convolutional layers ([0022], [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Lin to Lee to provide the image manipulation application further applies a contour completion model to the incomplete contour and the incomplete image.
Lee and Lin do not clearly teach determining an outcome according to the successive time-series multivariate biometric data.
Robert teaches determining an outcome according to the successive time-series multivariate biometric data ([0039]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Robert to Lee and Lin to predicting the time series by the generative model and for training of the generative model.
Considering claims 5, 10, 14, 21, Lee, Lin, and Robert further teach wherein the second time period occurs subsequent to the first time period (Lee: Fig.6, [0167]).
Considering claims 6, 11, 16, 23, Lee, Lin, and Robert further teach adjusting a node weight of the GAN generator subsequent to adjusting the node weight of the discriminator (Lee: [0159], [0171], Robert: [0042]).

program instructions to generate, using the GAN generator (generator, Fig.5, 7-8, 12), a second vector comprising multivariate time-series data associated with a second time period (Lee: [Fig.4-15, [0011], receiving first simulated data generated by a generative model during a first period and training a GAN model using the first simulated data and the real data during the first period, receiving second simulated data generated by the generative model during a second period after a lapse of the first period, and training the GAN model using the second simulated data and the real data during the second period,  [0182]-[0186], [0006]); 
program instructions to provide the first vector and the second vector to a GAN discriminator of the GAN model (Lee: [0014], first and second simulated data and a vector of the real data) to a GAN discriminator of the GAN model (discriminator, Fig.5, 7-8, 12); 
program instructions to determine, using the GAN discriminator, a discrimination results associated with the second vector (Lee: [0024], Lin: [0036]); and 
program instructions to adjust a node weight of the discriminator according to the discrimination result (Lee: [0159], [0171], Lin: [0036], Robert: [0042]).
Considering claims 15, 22, Lee, Lin, and Robert further teach provide a third vector comprising multivariate time-series data associated with a second time period to the GAN discriminator (Lee: Fig.4-15, abstract, [0014], Provided is training an artificial neural network 
program instructions to determine a discrimination results associated with the third vector using the GAN discriminator (Lee: [0024], Lin: [0036]); and 
program instructions to adjust a node weight of the discriminator according to the discrimination result (Lee: [0159], [0171], Robert: [0042]).
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923. The examiner can normally be reached 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/Primary Examiner, Art Unit 2641